MEMORANDUM **
Rafael Pulido Espinosa, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We dismiss the petition for review.
Pulido Espinosa’s contention that the Id’s finding regarding continuous physical presence improperly influenced her determination finding regarding hardship is not supported by the record and does not amount to a colorable due process claim.1 See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Because Pulido Espinosa’s failure to demonstrate the requisite hardship is dispositive, we do not consider whether he established ten years of continuous physical presence. See 8 U.S.C. § 1229b(b)(1); Romero-Torres v. Ashcroft, 327 F.3d 887, 889 (9th Cir.2003).